Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
This is an action for the unlawful holding over of land brought before the Mayor of San José, who is by law ex officio Justice of the Peace. The defendant demurred to the complaint on the ground that the Court had no jurisdiction, claiming that the law conferring judicial powers upon the Mayor was in violation of Art. 3 of the Constitution. The Mayor overruled the demurrer, the case was tried, and a judgment rendered for the plaintiff, from which the defendant appealed to the County Court, where he moved to dismiss the action on the same ground. The County Court sustained the motion, dismissed the action, and rendered a judgment in favor of the defendant for costs, from which the plaintiff appeals.
The Forcible Entry Act gives Justices of the Peace jurisdiction to hear and determine actions of this character. Sec. 9 of the act incorporating the City of San José, provides that the Mayor shall, ex officio, be a Justice of the Peace within and for the township of San José, with the same power and jurisdiction as is conferred by law upon Justices of the Peace, both in criminal and civil cases. *478(Statutes of 1859, 111.) Article 3 of the Constitution of this State reads as follows: “ The powers of the Government of the State of Cahfornia shall be divided into three separate departments; the legislative, the executive, and the judicial; and no person charged with the exercise of powers properly belonging to one of these departments shall exercise any functions appertaining to either of the others, except in the cases hereinafter expressly directed or permitted.” It is insisted that the Mayor of San José holds an office pertaining to the executive department of the Government of the State of Cahfornia, that he cannot therefore exercise any functions appertaining to the judicial department, and that this provision of the Act of 1859, which attempts to confer such powers upon him, is unconstitutional and void.
This third article of the Constitution excepts such cases as are thereinafter expressly directed or permitted. Article 6, Sec. 1, provides that “ the judicial power of this State shah be vested in a Supreme Court, in District Courts, in County Courts, and in Justices of the Peace. The Legislature may also estabhsh such municipal and other inferior Courts as may be deemed necessary.” The term “ Municipal Courts ” has a legal meaning and signification, and clearly includes Mayors’ and Recorders’ Courts, as'those were well known and universally recognized as being of that character. The office of Mayor was one in which the same person exercised the mixed duties of an executive and judicial officer, and comes within the exception of Art. 3. The Constitution has not defined the jurisdiction of such Courts, and it is therefore left to be regulated by the Legislature under its general powers. The act in question does not confer upon the Mayor of San José any jurisdiction which is by the Constitution vested in any other Court, and the Legislature has not therefore exceeded its powers in conferring upon him the same powers and jurisdiction as a Justice of the Peace. The principles laid down in the case of the People v. El Dorado County (8 Cal. 58) are applicable to the present question. The case of Santo v. The State of Iowa (2 Iowa, Clarke, 220) is also directly in point. In our judgment the act in question is constitutional and valid.
The judgment is reversed, and the cause remanded for further proceedings.